DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment files on 12/22/2021 has been entered.  Independent claims 1 and 5 have been amended, no claims have been canceled, and no claims have been added.  

Reasons for Allowance
	Independent claims 1 and 5 and its dependent claims are allowed, the claims are numbered in the original presentation as presented by applicant.
The following is an examiner’s statement of reasons for allowance: for independent claim 1, the prior art fails to teach or fairly suggest a particle capture device or apparatus comprising a first substrate and a second substrate, wherein the second substrate is parallel to and faces a first side of the first substrate and wherein the first substrate has a plurality of recessed portions that are open on a second side of the first substrate and that have a size capable of capturing one particle of a dispersion medium of a plurality of particles.  Additionally, the prior art fails to teach or fairly suggest each of the plurality of recessed portions has connection holes that connect the first side of the first substrate to the second side of the 2 or more and 1000 mm2 or less, and a cross-sectional area of the flow path at the outlet port is 0.1 times or more the total opening area of the connection holes.  These limitations are in combination with the claims as a whole.
The closet prior art is of US 4,894,343-Tanaka et al. (hereafter Tanaka ‘343), Hosokawa et al. (hereafter Hosokawa), and JP2012177686A-Tanaka et al. (hereafter Tanaka 686A’).  Tanaka ‘343 teaches a chamber plate for aligning a large amount of cells on a plane in a short time, forming a large number of cell pairs, holding them while stabilizing their positions with certainty, and fusing the cells; and a process for producing the same.  Hosokawa teaches a microfluidic device equipped with a size-selective microcavity array for highly efficient and rapid detection of tumor cells from whole blood was developed.  The microcavity array can specifically separate tumor cells from whole blood on the basis of differences in the size and deformability between tumor and hematologic cells.  Tanaka 686A’ teaches an invention relating to an apparatus for capturing a single cell from a cell population at high density and analyzing 2 or more and 1000 mm2 or less, and a cross-sectional area of the flow path at the outlet port is 0.1 times or more the total opening area of the connection holes.
The following is an examiner’s statement of reasons for allowance: for independent claim 5, the prior art fails to teach or fairly suggest a particle capture device comprising a first substrate; and a second substrate that is parallel to and faces a first side of the first substrate, wherein the first 2 or more; and a distance between the first substrate and the second substrate is 100 µm or more.  These limitations are in combination with the claims as a whole.
The closet prior art is of US 4,894,343-Tanaka et al. (hereafter Tanaka ‘343), Hosokawa et al. (hereafter Hosokawa), and JP2012177686A-Tanaka et al. (hereafter Tanaka 686A’).  Tanaka ‘343 teaches a chamber plate for aligning a large amount of cells on a plane in a short time, forming a large number of cell pairs, holding them while stabilizing their positions with certainty, and fusing the cells; and a process for producing the same.  Hosokawa teaches a microfluidic device equipped with a size-selective microcavity array for highly efficient and rapid detection of tumor cells from whole blood was developed.  The microcavity array can 2 or more; and a distance between the first substrate and the second substrate is 100 µm or more.




Response to Arguments
Applicant’s arguments, see pg. 6, lines 14-22; pg. 7, lines 1-9 and 16-23; pg. 8, lines 5-23., filed 12/22/2021, with respect to independent claims 1 and 5, and its dependent claims have been fully considered and are persuasive.  The rejection of 09/03/2021 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799